DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-10, 13-14, 16-30, 33-34, 36-40 and 62-70 are pending. 

Response to Amendment
With respect to 35 USC 112(b) rejection, Applicant’s cancelation of claims 12 and 32 have overcome each and every rejection. 

Allowable Subject Matter
Claim 67 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 64 is objected to because of the following informalities: 
The claim language “the control pod docking” has a grammatical error; it should be corrected to “the control pod’s docking”. 
The claim language “the radiant energy bandage assembly control pod magnetic docking interface” also should be changed to “the control pod magnetic docking interface of the radiant energy bandage assembly”. 
The claim language “dual functioning control pod connections” also should be changed to “dual functioning connections of the control pod”. 


Terminal Disclaimer
The terminal disclaimer filed on July 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending applications 15/782,548 and 16/206,287 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Double patenting rejections have been withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection have been made necessitated by amendments.
Applicant's arguments with respect to claims 21 and 70 filed on July 2, 2021 have been fully considered but they are not persuasive. 
Re Claims 21 and 70, Applicant made an argument that the prior art cited, either alone or in combination, does not disclose or teach a radiant energy bandage assembly, as claimed, including a flexible PCBA, a flexible PCBA cover, a flexible radiant energy bottom cover layer, a replaceable flexible conformable thermal conduction layer, and a flexible top cover layer, as claimed, substantially symmetrically u-shaped including a right region and left region, as claimed. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The embodiment of fig. 6 and fig. 7 of Tapper discloses the claimed features. Please refer to the rejection section for details. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63, 64, 65, 66, and 67  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Re Claim 63, the recitation, “the control pod docking interface”, is indefinite, because it lacks antecedent basis. Also, the term is confusing, because it could be referring to “the control pod magnetic docking interface” instead of a docking interface of the control pod. 
Re Claim 63, the claim language, “the control pod is configured to determine a connected orientation of the control pod”, is indefinite, because “a control pod” is not positively recited in claim 1, and therefore not required by the claim. Therefore, the functions of the control pod are also not required by the claim. The above claim language makes the scope of the claim unclear. 
Re Claim 64, the claim language, “the control pod determines an orientation of the control pod docking by polling dual functioning control pod connections operatively connected to the radiant energy bandage assembly control pod magnetic docking interface”, is indefinite, because “a control pod” is not positively recited in claim 1, and therefore not required by the claim. Therefore, the functions of the control pod are also not required by the claim. The above claim language makes the scope of the claim unclear. Also, the claim language is written in a form of method step in a device claim. 
Re Claim 65, the claim limitation, “the magnetic docking interface including an electrical contact assembly with symmetrically located electrical contacts and a fixed magnet substantially located near a center of the electrical contact assembly”, is indefinite. It is unclear whether the magnetic docking interface comprises an electrical contact assembly, electrical contacts, and a fixed magnet, or the docking interface comprises an electrical contact assembly, wherein the electrical contact assembly comprises electrical contacts and a fixed magnet. Additionally, in the former case, the structure of “an electrical contact assembly” would be unclear.  
Indefiniteness of claim 65 renders claim 66 indefinite. 
Re Claim 67, the claim language, “wherein an electrical contact assembly base including a first end and a second end extending from a bottom surface of the flexible PCBA”, is indefinite, because “an electrical contact assembly base” is not positively recited. It is unclear whether “an electrical contact assembly base” and its structural limitation are required by the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24-29, 33-34, 37, 38, 68, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter "Tapper",  or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter "Tapper", in view of Kriksunov et al. (US 2012/0232621), hereinafter "Kriksunov".
Re Claims 21, 68, and 69, Tapper discloses a radiant energy bandage assembly comprising: 
	a flexible PCBA (Printed Circuit Board Assembly) including a plurality of radiant lamps configured to provide radiant energy to a user treatment area (para. [0039], [0104], fig. 14, fig. 21 discloses circuit board, [0105], LED strips 116); 
	a flexible PCBA cover including a top surface and a bottom surface, the PCBA cover including a plurality of radiant energy communication areas aligned with the flexible PCBA plurality of radiant lamps to communicate the radiant energy from the plurality of radiant lamps through the plurality of radiant energy communication areas and exiting the bottom surface (fig. 14, [0090], flexible bottom layer 120, para. [0100] discloses that fig. 18, the flexible bottom layer 120 includes a plurality of LED radiation communication areas, i.e. apertures, to provide radiation to a user treatment area); 
	a flexible radiant energy bottom cover layer covering the flexible PCBA cover bottom surface and the plurality of radiant energy communication areas associated with the bottom surface of the flexible PCBA cover, the flexible radiant energy bottom cover layer including a plurality of radiant energy communication areas aligned with the flexible PCBA cover plurality of radiant energy communication areas (para. [0094], fig. 14, and fig. 15 discloses a reflective layer 122 including a plurality of lamp radiation communication areas 121); 
	a replaceable flexible conformable thermal conduction layer attached to the flexible radiant energy bottom cover layer, the replaceable flexible conformable thermal conduction layer including a plurality of radiant energy communication areas aligned with the flexible radiant energy bottom cover layer plurality of radiant energy communication areas to communicate the radiant energy exiting the 
	a controller operatively connected to the plurality of radiant lamps and configured to operatively control the plurality of radiant lamps to provide a dosage of radiant energy to the user treatment area (para. [0090], a controller 108, fig. 14); and 
	a flexible top cover layer covering the flexible PCBA and attached to the flexible radiant energy bottom cover layer to encase the flexible PCBA and flexible PCBA cover (para. [0089], a plurality of pods 102, which house one or more batteries and a pod 104 which houses a controller and ON/OFF button switch 105, fig. 14, fig. 13A, 13B, and para. [0090] shows the cover layer for the plurality of pods 102, 104).
	The embodiment of Fig. 14 discloses that the flexible PCBA, flexible PCBA cover, flexible radiant energy bottom cover layer, replaceable flexible conformable thermal conduction layer, and flexible top cover layer are substantially symmetrically u-shaped and include a right region and left region (fig. 13A, 13B, and 14 – Please see the annotated fig. 13A below). 

    PNG
    media_image1.png
    353
    374
    media_image1.png
    Greyscale

	The embodiment of fig. 14 is silent regarding each of the right region and left region including a first lobe and second lobe providing a portion of the dosage of radiant energy to the user treatment area and the right region lobes and left region lobes are flexible relative to the other lobes. 
	However, the embodiment fig. 6 and fig. 7 show that the flexible PCBA, flexible PCBA cover, flexible radiant energy bottom cover layer, replaceable flexible conformable thermal conduction layer, and flexible top cover layer are substantially symmetrically u-shaped and include a right region and left region, each of the right region and left region including a first lobe and second lobe providing a portion of the dosage of radiant energy to the user treatment area and the right region lobes and left region lobes are flexible relative to the other lobes (para. [0080], embodiment of a knee brace, annotated fig. 7),
wherein the right region first lobe and left region first lobe are substantially teardrop shaped physically separate from a perimeter of the respective right region second lobe and left region second lobe to provide three dimensional flexibility of the first lobes relative to the second lobes (annotated fig. 7), and

	
    PNG
    media_image2.png
    564
    442
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the embodiment of fig. 14 of Tapper, by changing the shape of the flexible PCBA, flexible PCBA cover, flexible radiant energy bottom cover layer, replaceable flexible conformable thermal conduction layer, and flexible top cover layer to be substantially symmetrically u-shaped and include a right region and left region, each of the right region and left region including a first lobe and second lobe providing a portion of the dosage of radiant energy to the user treatment area and the right region lobes and left 
	The replaceable flexible conformable thermal conduction layer disclosed in Tapper is hydrogel (para. [0097]). Tapper doesn't explicitly mention that a hydrogel is thermally conductive, but given the fact that hydrogel contains water as a dispersion medium, the hydrogel can conduct heat and therefore is a thermal conduction layer. 
	Should Applicant disagree with hydrogel being a thermal conduction layer, an alternative rejection has been made. 
	Kriksunov discloses thermal treatment device and teaches an adhesive that is safe and effectively enables the thermal treatment device to adhere to the skin, where the suitable adhesives include hydrogels, silicone adhesives, and the like. Kriksunov's adhesive permit the thermal treatment device to be applied and conform to the skin contact surface area. The adhesive also may facilitate the even distribution of heat or warmth across the skin area covered by the thermal treatment device. Kriksunov discloses that hydrogel-based adhesive supplies "moist" heat (para. [0039]). 
	Kriksunov's hydrogel or silicone based adhesives are used for the same function as Tapper's hydrogel or silicone based adhesives, which is to adhere the therapy device to the treatment area of the patient's skin. 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper, to use a thermally conductive hydrogel or silicone based adhesive layer, as taught by Kriksunov, for the purpose of facilitating even distribution of heat or warmth across the skin area 

Re Claim 22, Tapper discloses that the flexible PCBA cover radiant energy communication areas include apertures extending from the top surface to the bottom surface of the flexible PCBA cover (fig. 14, [0090], flexible bottom layer 120, para. [0100] discloses that fig. 18, the flexible bottom layer 120 includes a plurality of LED radiation communication areas, i.e. apertures, to provide radiation to a user treatment area).
Re Claim 24, Tapper discloses that the plurality of radiant lamps include a mixed combination of different wavelength radiant energy (para. [0102] discloses 18 LEDs of two different wavelengths are provided).
Re Claim 25, Tapper discloses that the plurality of radiant lamps include one or both of Red and Infrared wavelength radiant energy (para. [0102] discloses 6 LEDs providing infrared light and 12 LEDs providing red light). 
Re Claim 26, Tapper discloses that the flexible conformable thermal conduction layer includes a sticky adhesive gel on one or both of the top surface and bottom surface (para. [0138], fig. 45, adhesive layer construction 508, i.e. sticky gel component; [0095], biomedical sticky gel 124, [0097]).
Re Claim 27, Tapper discloses that the flexible conformable thermal conduction layer includes a first sublayer made of a first sublayer material, a second sublayer made of a second material and a third sublayer made of a third sublayer material, the first sublayer adapted to be removably attached by the user to the flexible radiant energy bottom cover layer and attached to the second sublayer, the second sublayer attached to the first and third sublayer, and the third sublayer adapted to be removably attached by the user to cover and conform to the user treatment area and attached to the second sublayer (para. [0098] discloses three layers, [0138], fig. 45).
Re Claim 28, Tapper discloses that the third sublayer includes one or more of a bioclusive material, a biocompatible material and an anti-microbial material (para. [0034], [0096], biocompatible sticky gel layer, [0090], biomedical sticky gel 124, claim 6).
Re Claim 29, Tapper discloses that the thermal conduction layer is a silicon and/or urethane-based material (para. [0097] discloses suitable material for sticky adhesive gel is silicon and urethane based material).
Re Claim 33, Tapper discloses that the replaceable flexible conformable thermal conduction layer is a hydrogel (para. [0097] discloses that suitable material for sticky adhesive gel is hydrogel).
Re Claim 34, Tapper discloses that the replaceable flexible conformable thermal conduction layer bottom surface includes a continuous thermally conductive surface area greater than a total bottom surface area of all the flexible conformable thermal conduction layer plurality of radiant energy communication areas (fig. 16, para. [0096] discloses biocompatible sticky gel layer 124, [0097] discloses the sticky gel layer including apertures to communicate the LED lamp radiation, [0098], the sticky gel component includes multiple layers, fig. 45, para. [0137], [0138] shows the plurality of radiant energy communication areas - fig. 45 shows that a continuous thermally conductive surface area is greater than a total bottom surface areas of the apertures. There are 18 LEDs as disclosed in para. [0102] and fig. 19, and the apertures on the sticky gel correspond to the layout of these LEDs. Total surface area of the LEDs is less than the rest of the surface area of the device). 
Re Claim 37, Tapper discloses that the replaceable flexible conformable thermal conduction layer is directly attached to the flexible radiant energy bottom cover layer to produce a seal and eliminate air-gaps between the replaceable flexible conformable thermal conduction layer and the flexible radiant energy bottom cover layer (para [0097] discloses sticky gel 124 which removably adheres to the phototherapy device structure reflective layer 122 and a user treatment area, para. [0098] discloses that the sticky gel component includes multiple layers integrated into a single replaceable 
Re Claim 38, Tapper discloses that the flexible radiant energy bottom layer plurality of radiant energy communication areas are made of a material transparent to the radiant energy from the plurality of radiant lamps and a remaining surface area of the flexible radiant energy bottom layer is opaque to the radiant energy from the plurality of radiant lamps (para. [0094], fig. 14, and fig. 15 discloses a reflective layer 122 including a plurality of lamp radiation communication areas 121 - The apertures of layer 122 reads on communication areas made of a material transparent to the radiant energy and the light reflective surface reads on th remaining surface area of the bottom layer opaque to the radiant energy). 

Claims 1, 2, 4-9, 13-14, 17, 18, 65, 66, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter "Tapper", in view of Goldwasser et al. (US 2017/0224990), hereinafter “Goldwasser”, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter "Tapper", in view of Goldwasser et al. (US 2017/0224990), hereinafter “Goldwasser”, and Kriksunov et al. (US 2012/0232621), hereinafter "Kriksunov".
Re Claim 1, Tapper discloses a radiant energy bandage assembly comprising: 
	a flexible PCBA (Printed Circuit Board Assembly) including a plurality of radiant lamps configured to provide radiant energy to a user treatment area (para. [0039], [0104], fig. 14, fig. 21 discloses circuit 
	a flexible PCBA cover including a top surface and a bottom surface, the PCBA cover including a plurality of radiant energy communication areas aligned with the flexible PCBA plurality of radiant lamps to communicate the radiant energy from the plurality of radiant lamps through the plurality of radiant energy communication areas and exiting the bottom surface (fig. 14, [0090], flexible bottom layer 120, para. [0100] discloses that fig. 18, the flexible bottom layer 120 includes a plurality of LED radiation communication areas, i.e. apertures, to provide radiation to a user treatment area); 
	a flexible radiant energy bottom cover layer covering the flexible PCBA cover bottom surface and the plurality of radiant energy communication areas associated with the bottom surface of the flexible PCBA cover, the flexible radiant energy bottom cover layer including a plurality of radiant energy communication areas aligned with the flexible PCBA cover plurality of radiant energy communication areas (para. [0094], fig. 14, and fig. 15 discloses a reflective layer 122 including a plurality of lamp radiation communication areas 121); 
	a replaceable flexible conformable thermal conduction layer attached to the flexible radiant energy bottom cover layer, the replaceable flexible conformable thermal conduction layer including a plurality of radiant energy communication areas aligned with the flexible radiant energy bottom cover layer plurality of radiant energy communication areas to communicate the radiant energy exiting the flexible radiant energy bottom cover layer through the flexible conformable thermal conduction layer plurality of radiant energy communication areas to the user treatment area, and the flexible conformable thermal conduction layer including a top surface and a bottom surface, the top surface adapted to be removably attached by a user to cover the flexible radiant energy bottom cover layer and the bottom surface adapted to cover and conform to the user treatment area (fig. 16, para. [0096] discloses biocompatible sticky gel layer 124, [0097] discloses the sticky gel layer including apertures to communicate the LED lamp radiation, [0098], the sticky gel component includes multiple layers, fig. 45, 
	a control pod docking interface operatively connected to the plurality of radiant lamps and configured to operatively connect a control pod to control the plurality of radiant lamps to provide a dosage of radiant energy to the user treatment area (para. [0089], [0090], fig. 13A, 13B, fig. 14, Tapper discloses a pod 104 which houses a controller 108 and ON/OFF button switch 105, wires 110, which operatively connect the controller 108 to the batteries 106, and LED strips 116 operatively connected with flexible LED connection wires 117. The pod, the button switch, and the wires can be interpreted as a control pod docketing interface; the controller 108 can be interpreted as a control pod to control the plurality of radiant lamps); and 
	a flexible top cover layer covering the flexible PCBA and attached to the flexible radiant energy bottom cover layer to encase the flexible PCBA and flexible PCBA cover, and the top cover layer adapted to provide user access to the control pod docking interface (para. [0089], a plurality of pods 102, which house one or more batteries and a pod 104 which houses a controller and ON/OFF button switch 105, fig. 14, fig. 13A, 13B, and para. [0090] shows the cover layer for the plurality of pods 102, 104).
	Tapper is silent regarding a control pod magnetic docking interface configured to magnetically dock and operatively connect a control pod. 
	Tapper discloses light therapy bandage system where a control pod (fig. 14, para. [0090], controller 108) is integrated in the bandage itself. 
	However, Goldwasser discloses a therapy applicator in a form of patch (para. [0310], TES patches or neurostimulation patch, formed of a flex-circuit material; para. [0594], primary electrode portion 108, fig. 3A) configured to operatively connect primary unit housing 155 which encloses a processor/controller and a power source (e.g., a pair of batteries) (fig. 3B). Goldwasser discloses that the primary electrode portion 108 includes a connector 118 (e.g. electrode connector) used for attaching to processor portion of the primary unit 155 (para. [0594]). Goldwasser discloses that the primary Alternatively, the primary electrode portion 108 can be configured as a cartridge, to be detachably coupled to the primary unit 104 using the connector 118. Goldwasser discloses, in some embodiment, that the primary and/or second electrode portion is disposable and can be used for a certain period of time and can then be replaced with another primary electrode portion. Goldwasser defines the term “disposable” as a portion being used a number of times (e.g., 1-10, 10-25, 25-50, >50) and then being thrown away (para. [0597]). In some embodiment, the portion is not thrown away, but is refurbished to be able to be used again (para. [0597]). Goldwasser discloses that the connector 118 is a snap connector but other configurations are also possible (para. [0598]). Goldwasser discloses that connectors may be snaps, clasps, plugs, magnets (para. [0183], any of the stimulation devices described herein may include two connectors with the listed types). Goldewasser discloses that the connector between a transdermal electrode and a durable assembly of a TES system may use a connector that has a magnet, wherein one polarity of the magnet is on the connector of the electrode and a magnet of the opposite polarity is contained within a durable portion of the TES system. Magnetic connectors can enable automated alignment of electrically conductive and/or mechanically matched components (para. [0906]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper, by making the controller and the batteries of Tapper’s light therapy bandage system separable from the light therapy bandage system and adding a control pod magnetic docking interface operatively connected to the plurality of radiant lamps and configured to magnetically dock and operatively connect a control pod (the controller) to control the plurality of radiant lamps to provide a dosage of radiant energy to the user treatment area, and the top cover layer adapted to provide user access to the control pod magnetic docking interface, as taught by Goldwasser, for the purpose of making the LED component “disposable” (where used a number of times and being thrown away), replaceable, or configured to be refurbished before reuse (para. [0597]) for the case of frequent use and 
	The replaceable flexible conformable thermal conduction layer disclosed in Tapper is hydrogel (para. [0097]). Tapper doesn't explicitly mention that a hydrogel is thermally conductive, but given the fact that hydrogel contains water as a dispersion medium, the hydrogel can conduct heat and therefore is a thermal conduction layer. 
	Should Applicant disagree with hydrogel being a thermal conduction layer, an alternative rejection has been made. 
	Kriksunov discloses thermal treatment device and teaches an adhesive that is safe and effectively enables the thermal treatment device to adhere to the skin, where the suitable adhesives include hydrogels, silicone adhesives, and the like. Kriksunov's adhesive permit the thermal treatment device to be applied and conform to the skin contact surface area. The adhesive also may facilitate the even distribution of heat or warmth across the skin area covered by the thermal treatment device. Kriksunov discloses that hydrogel-based adhesive supplies "moist" heat (para. [0039]). 
	Kriksunov's hydrogel or silicone based adhesives are used for the same function as Tapper's hydrogel or silicone based adhesives, which is to adhere the therapy device to the treatment area of the patient's skin. 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Goldwasser, to use a thermally conductive hydrogel or silicone based adhesive layer, as taught by Kriksunov, for the purpose of facilitating even distribution of heat or warmth across the skin area covered by the treatment device, supplying "moist" heat, and permitting the treatment device to be applied and conform to the skin contact surface area (para. [0039]).  
	Re Claim 65, Tapper as modified by Goldwasser and Kriksunov discloses the claimed invention substantially as set forth in claim 1. 
	Tapper is silent regarding the magnetic docking interface is configured to operatively provide 
	Goldwasser further discloses that the magnetic docking interface 118 is configured to operatively provide one or both of power and control to the electrode (para. [0594], the primary unit reveals batteries and circuitries for controlling the power supply and generating and conditioning the current waveforms applied between the electrode in the primary unit and the electrode in the secondary unit (para. [0594]), the magnetic docking interface including an electrical contact assembly with symmetrically located electrical contacts (fig. 3A, para. [0598], connector 118 provides both a physical and electrical connection between the primary electrode 114 and the primary unit 104 – connector reads on an electrical contact assembly with symmetrically located electrical contacts) and a fixed magnet (para. [0906], the connector between a transdermal electrode and a durable assembly of a TES system may use a connector that has a magnet, wherein one polarity of the magnet is on the connector of the electrode and a magnet of the opposite polarity is contained within a durable portion of the TES system. Magnetic connectors can enable automated alignment of electrically conductive and/or mechanically matched components).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Goldwasser and Kriksunov, by configuring the magnetic docking interface to operatively provide one or both of power and control to the plurality of radiant energy lamps, the magnetic docking interface including an electrical contact assembly with symmetrically located electrical contacts and a fixed magnet, as taught by Goldwasser, for the purpose of controlling the power supply and conditioning a therapy configuration to the plurality of radiant energy lamps (para. [0594]) and providing both a physical and electrical connection between the light therapy bandage and a control pod (containing batteries and controller) (para. [0598]), where magnetic connectors enable automated 
	Goldwasser is silent regarding the fixed magnet substantially located near a center of the electrical contact assembly. 
	It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Goldwasser and Kriksunov, by substantially locating the fixed magnet near a center of the electrical contact assembly since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI. 
	Re Claim 66, Tapper as modified by Goldwasser and Kriksunov discloses the claimed invention substantially as set forth in claims 1 and 65.
	Tapper is silent regarding the electrical contact assembly being structurally supported by the flexible PCBA. 
	However, Goldwasser discloses that the electrical contact assembly is structurally supported by the flexible PCBA (para. [0310] discloses that the TES patches are formed of a flexible-circuit material, onto which the connector 118 is located as shown in fig. 3A). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Goldwasser and Kriksunov, by configuring the electrical contact assembly to be structurally supported by the flexible PCBA, as taught by Goldwasser, for the purpose of providing both a physical and electrical connection between the light therapy bandage and a control pod (containing batteries and controller) (para. [0598]). 
Re Claim 70, Tapper discloses a radiant energy bandage assembly comprising: 
	a flexible PCBA (Printed Circuit Board Assembly) including a plurality of radiant lamps configured to provide radiant energy to a user treatment area (para. [0039], [0104], fig. 14, fig. 21 discloses circuit board, [0105], LED strips 116); 
	a flexible PCBA cover including a top surface and a bottom surface, the PCBA cover including a 
	a flexible radiant energy bottom cover layer covering the flexible PCBA cover bottom surface and the plurality of radiant energy communication areas associated with the bottom surface of the flexible PCBA cover, the flexible radiant energy bottom cover layer including a plurality of radiant energy communication areas aligned with the flexible PCBA cover plurality of radiant energy communication areas (para. [0094], fig. 14, and fig. 15 discloses a reflective layer 122 including a plurality of lamp radiation communication areas 121); 
	a replaceable flexible conformable thermal conduction layer attached to the flexible radiant energy bottom cover layer, the replaceable flexible conformable thermal conduction layer including a plurality of radiant energy communication areas aligned with the flexible radiant energy bottom cover layer plurality of radiant energy communication areas to communicate the radiant energy exiting the flexible radiant energy bottom cover layer through the flexible conformable thermal conduction layer plurality of radiant energy communication areas to the user treatment area, and the flexible conformable thermal conduction layer including a top surface and a bottom surface, the top surface adapted to be removably attached by a user to cover the flexible radiant energy bottom cover layer and the bottom surface adapted to cover and conform to the user treatment area (fig. 16, para. [0096] discloses biocompatible sticky gel layer 124, [0097] discloses the sticky gel layer including apertures to communicate the LED lamp radiation, [0098], the sticky gel component includes multiple layers, fig. 45, para. [0137], [0138] shows the plurality of radiant energy communication areas);
	a control pod docking interface operatively connected to the plurality of radiant lamps and 
a flexible top cover layer covering the flexible PCBA and attached to the flexible radiant energy bottom cover layer to encase the flexible PCBA and flexible PCBA cover, and the top cover layer adapted to provide user access to the control pod docking interface (para. [0089], a plurality of pods 102, which house one or more batteries and a pod 104 which houses a controller and ON/OFF button switch 105, fig. 14, fig. 13A, 13B, and para. [0090] shows the cover layer for the plurality of pods 102, 104).	
	The embodiment of Fig. 14 discloses that the flexible PCBA, flexible PCBA cover, flexible radiant energy bottom cover layer, replaceable flexible conformable thermal conduction layer, and flexible top cover layer are substantially symmetrically u-shaped and include a right region and left region (fig. 13A, 13B, and 14 – Please see the annotated fig. 13A below). 

    PNG
    media_image1.png
    353
    374
    media_image1.png
    Greyscale

	The embodiment of fig. 14 is silent regarding each of the right region and left region including a first lobe and second lobe providing a portion of the dosage of radiant energy to the user treatment area and the right region lobes and left region lobes are flexible relative to the other lobes. 
	However, the embodiment fig. 6 and fig. 7 show that the flexible PCBA, flexible PCBA cover, flexible radiant energy bottom cover layer, replaceable flexible conformable thermal conduction layer, and flexible top cover layer are substantially symmetrically u-shaped and include a right region and left region, each of the right region and left region including a first lobe and second lobe providing a portion of the dosage of radiant energy to the user treatment area and the right region lobes and left region lobes are flexible relative to the other lobes (para. [0080], embodiment of a knee brace, annotated fig. 7). 

    PNG
    media_image2.png
    564
    442
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the embodiment of fig. 14 of Tapper, by changing the shape of the flexible PCBA, flexible PCBA cover, flexible radiant energy bottom cover layer, replaceable flexible conformable thermal conduction layer, and flexible top cover layer to be substantially symmetrically u-shaped and include a right region and left region, each of the right region and left region including a first lobe and second lobe providing a portion of the dosage of radiant energy to the user treatment area and the right region lobes and left region lobes are flexible relative to the other lobes, as taught by the embodiment of fig. 7 of Tapper, for the purpose of configuring the light therapy bandage to wrap around a knee and function as a knee 
Tapper is silent regarding a control pod magnetic docking interface configured to magnetically dock and operatively connect a control pod. 
	Tapper discloses light therapy bandage system where a control pod (fig. 14, para. [0090], controller 108) is integrated in the bandage itself. 
	However, Goldwasser discloses a therapy applicator in a form of patch (para. [0310], TES patches or neurostimulation patch, formed of a flex-circuit material; para. [0594], primary electrode portion 108, fig. 3A) configured to operatively connect primary unit housing 155 which encloses a processor/controller and a power source (e.g., a pair of batteries) (fig. 3B). Goldwasser discloses that the primary electrode portion 108 includes a connector 118 (e.g. electrode connector) used for attaching to processor portion of the primary unit 155 (para. [0594]). Goldwasser discloses that the primary electrode portion 108 may be formed integrally with the primary unit 104. Alternatively, the primary electrode portion 108 can be configured as a cartridge, to be detachably coupled to the primary unit 104 using the connector 118. Goldwasser discloses, in some embodiment, that the primary and/or second electrode portion is disposable and can be used for a certain period of time and can then be replaced with another primary electrode portion. Goldwasser defines the term “disposable” as a portion being used a number of times (e.g., 1-10, 10-25, 25-50, >50) and then being thrown away (para. [0597]). In some embodiment, the portion is not thrown away, but is refurbished to be able to be used again (para. [0597]). Goldwasser discloses that the connector 118 is a snap connector but other configurations are also possible (para. [0598]). Goldwasser discloses that connectors may be snaps, clasps, plugs, magnets (para. [0183], any of the stimulation devices described herein may include two connectors with the listed types). Goldewasser discloses that the connector between a transdermal electrode and a durable assembly of a TES system may use a connector that has a magnet, wherein one polarity of the magnet is on the connector of the electrode and a magnet of the opposite polarity is contained within a durable 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper, by making the controller and the batteries of Tapper’s light therapy bandage system separable from the light therapy bandage system and adding a control pod magnetic docking interface operatively connected to the plurality of radiant lamps and configured to magnetically dock and operatively connect a control pod (the controller) to control the plurality of radiant lamps to provide a dosage of radiant energy to the user treatment area, and the top cover layer adapted to provide user access to the control pod magnetic docking interface, as taught by Goldwasser, for the purpose of making the LED component “disposable” (where it is used a number of times and being thrown away), replaceable, or configured to be refurbished before reuse (para. [0597]) for the case of frequent use and the resulting wear and tear. 
	The replaceable flexible conformable thermal conduction layer disclosed in Tapper is hydrogel (para. [0097]). Tapper doesn't explicitly mention that a hydrogel is thermally conductive, but given the fact that hydrogel contains water as a dispersion medium, the hydrogel can conduct heat and therefore is a thermal conduction layer. 
	Should Applicant disagree with hydrogel being a thermal conduction layer, an alternative rejection has been made. 
	Kriksunov discloses thermal treatment device and teaches an adhesive that is safe and effectively enables the thermal treatment device to adhere to the skin, where the suitable adhesives include hydrogels, silicone adhesives, and the like. Kriksunov's adhesive permit the thermal treatment device to be applied and conform to the skin contact surface area. The adhesive also may facilitate the even distribution of heat or warmth across the skin area covered by the thermal treatment device. Kriksunov discloses that hydrogel-based adhesive supplies "moist" heat (para. [0039]). 

	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Goldwasser, to use a thermally conductive hydrogel or silicone based adhesive layer, as taught by Kriksunov, for the purpose of facilitating even distribution of heat or warmth across the skin area covered by the treatment device, supplying "moist" heat, and permitting the treatment device to be applied and conform to the skin contact surface area (para. [0039]). 
Re Claim 13, Tapper discloses that the replaceable flexible conformable thermal conduction layer is a hydrogel (para. [0097] discloses that suitable material for sticky adhesive gel is hydrogel).   
Re Claim 2, Tapper discloses that the flexible PCBA cover radiant energy communication areas include apertures extending from the top surface to the bottom surface of the flexible PCBA cover (fig. 14, [0090], flexible bottom layer 120, para. [0100] discloses that fig. 18, the flexible bottom layer 120 includes a plurality of LED radiation communication areas, i.e. apertures, to provide radiation to a user treatment area).
Re Claim 4, Tapper discloses that the plurality of radiant lamps include a mixed combination of different wavelength radiant energy (para. [0102] discloses 18 LEDs of two different wavelengths are provided).  
Re Claim 5, Tapper discloses that the plurality of radiant lamps include one or both of Red and Infrared wavelength radiant energy (para. [0102] discloses 6 LEDs providing infrared light and 12 LEDs providing red light).  
Re Claim 6, Tapper discloses that the flexible conformable thermal conduction layer includes a sticky adhesive gel on one or both of the top surface and bottom surface (para. [0138], fig. 45, adhesive layer construction 508, i.e. sticky gel component; [0095], biomedical sticky gel 124, [0097]).  
Re Claim 7, Tapper discloses that the flexible conformable thermal conduction layer includes a first sublayer 3JJCH 200045US01 made of a first sublayer material, a second sublayer made of a second material and a third sublayer made of a third sublayer material, the first sublayer adapted to be removably attached by the user to the flexible radiant energy bottom cover layer and attached to the second sublayer, the second sublayer attached to the first and third sublayer, and the third sublayer adapted to be removably attached by the user to cover and conform to the user treatment area and attached to the second sublayer (para. [0098], [0138], fig. 45 discloses three layers).  
Re Claim 8, Tapper discloses that the third sublayer includes one or more of a bioclusive material, a biocompatible material and an anti-microbial material (para. [0034], [0096], biocompatible sticky gel layer, [0090], biomedical sticky gel 124, claim 6).  
Re Claim 9, Tapper discloses that the thermal conduction layer is a silicon and/or urethane-based material (para. [0097] discloses suitable material for sticky adhesive gel is silicon and urethane based material).   
Re Claim 14, Tapper discloses that the replaceable flexible conformable thermal conduction layer bottom surface includes a continuous thermally conductive surface area greater than a total bottom surface area of all the flexible conformable thermal conduction layer plurality of radiant energy communication areas (fig. 16, para. [0096] discloses biocompatible sticky gel layer 124, [0097] discloses the sticky gel layer including apertures to communicate the LED lamp radiation, [0098], the sticky gel component includes multiple layers, fig. 45, para. [0137], [0138] shows the plurality of radiant energy communication areas - fig. 45 shows that a continuous thermally conductive surface area is greater than a total bottom surface areas of the apertures. There are 18 LEDs as disclosed in para. [0102] and fig. 19, and the apertures on the sticky gel correspond to the layout of these LEDs. Total surface area of the LEDs is less than the rest of the surface area of the device).  
Re Claim 17, Tapper discloses that the replaceable flexible conformable thermal conduction 
Re Claim 18, Tapper discloses that the flexible radiant energy bottom layer plurality of radiant energy communication areas are made of a material transparent to the radiant energy from the plurality of radiant lamps and a remaining surface area of the flexible radiant energy bottom layer is opaque to the radiant energy from the plurality of radiant lamps (para. [0094], fig. 14, and fig. 15 discloses a reflective layer 122 including a plurality of lamp radiation communication areas 121 - The apertures of layer 122 reads on communication areas made of a material transparent to the radiant energy and the light reflective surface reads on th remaining surface area of the bottom layer opaque to the radiant energy). 
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter “Tapper”, as modified by Goldwasser et al. (US 2017/0224990), hereinafter “Goldwasser”, and Kriksunov et al. (US 2012/0232621), hereinafter "Kriksunov", and further in view of Davidson et al. (US 2019/0038226), hereinafter “Davison”.
Re Claim 10, Tapper discloses the claimed invention substantially as set forth in claim 1. 

Tapper as modified by Goldwasser and Kriksunov discloses that the replaceable flexible conformable thermal conduction layer is made of a thermally conductive material composition (Tapper discloses that the gel is silicon or hydrogel based in para. [0097]; Kriksunov, para. [0039] discloses hydrogel or silicone based adhesive facilitating even distribution of heat or wamth across the skin area covered by the treatment device, supplying "moist" heat). 
Tapper, Goldwasser, and Kriksunov are silent regarding the thermally conductive material composition having a thermal conductivity greater than 0.4 W/m-K (watts/meter Kelvin) to provide thermal conduction of the received radiantly transferred heat from the plurality of radiant lamps through the flexible conformable thermal conduction layer bottom surface to the user treatment area.  

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Goldwasser and Kriksunov, by composing the replaceable flexible conformable thermal conduction layer to be made of the thermally conductive material composition with a thermal conductivity greater than 0.4 W/m-K (watts/meter Kelvin) to provide thermal conduction of the received radiantly transferred heat from the plurality of radiant lamps through the flexible conformable thermal conduction layer bottom surface to the user treatment area, as taught by Davidson, for the purpose of allowing the gel to maintain a desired temperature over a desired period of time when the compression wrap is chilled or heated prior to being wrapped around the anatomical location of the user (para. [0049]).
Re Claim 16, Tapper discloses the claimed invention substantially as set forth in claim 1. 
Tapper is silent regarding the replaceable flexible conformable thermal conduction layer having a thickness of 1mm to 20mm.  
However, Davidson teaches that the flexible conformable thermal conduction layer having a thickness of 1 mm to 20mm (para. [0099] discloses that the dimension for the gel band 120 may range from one-eighth of an inch to one inch or more, if desired, in thickness – one-eighth of an inch is between 1 mm to 20 mm.).
.

Claims 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter “Tapper”, as modified by Kriksunov et al. (US 2012/0232621), hereinafter "Kriksunov", and further in view of Davidson et al. (US 2019/0038226), hereinafter “Davison”.
Re Claim 30, Tapper discloses the claimed invention substantially as set forth in claim 21. 
Tapper further discloses the replaceable flexible conformable thermal conduction layer plurality of radiant energy communication areas are aligned with the flexible PCBA cover plurality of radiant energy communication areas to receive radiantly transferred heat from the plurality of radiant lamps to the flexible conformable thermal conduction layer (fig. 16, para. [0096] discloses biocompatible sticky gel layer 124, which reads on the replaceable flexible conformable thermal conduction layer, [0097] discloses the sticky gel layer including apertures to communicate the LED lamp radiation, [0098], the sticky gel component includes multiple layers, fig. 45, para. [0137], [0138] shows the plurality of radiant energy communication areas; fig. 14, [0090], flexible bottom layer 120, which reads on the flexible PCBA cover, para. [0100] discloses that fig. 18, the flexible bottom layer 120 includes a plurality of LED radiation communication areas, i.e. apertures, to provide radiation to a user treatment area - There are 18 LEDs as disclosed in para. [0102] and fig. 19, and the apertures on the sticky gel layer 124 and on the flexible bottom layer 120 correspond to the layout of these LEDs. Therefore, the communication areas of the gel layer and the bottom layer are aligned to perform the intended use of “receiv[ing] radiantly transferred heat from the plurality of radiant lamps to the thermal conduction layer.) 

Tapper and Kriksunov are silent regarding the thermally conductive material composition having a thermal conductivity greater than 0.4 W/m-K (watts/meter Kelvin) to provide thermal conduction of the received radiantly transferred heat from the plurality of radiant lamps through the flexible conformable thermal conduction layer bottom surface to the user treatment area.  
However, Davison discloses a gel band used together with light source that provides light therapy (para. [0121] discloses light therapy) and teaches a flexible conformable thermal conduction layer made of a thermally conductive material composition with a thermal conductivity greater than 0.4 W/m-K (watts/meter Kelvin) to provide thermal conduction of the received radiantly transferred heat from the plurality of radiant lamps through the flexible conformable thermal conduction layer bottom surface to the user treatment area (para. [0049], abstract discloses that the gel band has a thermal conductivity in the range of 4 to 6 watts per meter Kelvin). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Kriksunov, by composing the replaceable flexible conformable thermal conduction layer to be made of the thermally conductive material composition with a thermal conductivity greater than 0.4 W/m-K (watts/meter Kelvin) to provide thermal conduction of the received radiantly transferred heat from the plurality of radiant lamps through the flexible conformable thermal conduction layer bottom surface to the user treatment area, as taught by Davidson, for the purpose of allowing the gel to maintain a desired temperature over a desired period of time when the compression 
Re Claim 36, Tapper discloses the claimed invention substantially as set forth in claim 21. 
Tapper is silent regarding the replaceable flexible conformable thermal conduction layer having a thickness of 1mm to 20mm.  
However, Davison teaches that the flexible conformable thermal conduction layer having a thickness of 1 mm to 20mm (para. [0099] discloses that the dimension for the gel band 120 may range from one-eighth of an inch to one inch or more, if desired, in thickness – one-eighth of an inch is between 1 mm to 20 mm.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Kriksunov, by selecting the thickness of the flexible conformable thermal conduction layer to be from 1 mm to 20mm, as taught by Davidson, for the purpose of preventing the gel layer from tearing while it is stretched and obtaining certain values of elasticity and shear reduction (para. [0195], [0099]).

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter "Tapper", as modified by Goldwasser et al. (US 2017/0224990), hereinafter “Goldwasser”, and Kriksunov et al. (US 2012/0232621), hereinafter "Kriksunov", and further in view of DeSanto (US 5,612,680).
Re Claim 62, Tapper as modified by Goldwasser and Kriksunov discloses the claimed invention substantially as set forth in claim 1.
Tapper, Goldwasser, and Kriksunov are silent regarding the control pod magnetic docking interface including a plurality of spring contacts configured to electrically connect to a plurality of electrical contact points associated with the control pod. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Goldwasser and Kriksunov, by configuring electrical contacts of the control pod magnetic docking interface to be a plurality of spring contacts configured to electrically connect to a plurality of electrical contact points associated with the control pod, as taught by DeSanto, for the purpose of configuring electrical contacts to have durability and resilience to mechanical shock and vibration. 

Claims 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter "Tapper", as modified by Goldwasser et al. (US 2017/0224990), hereinafter “Goldwasser”, and Kriksunov et al. (US 2012/0232621), hereinafter "Kriksunov", and further in view of Fidacaro et al. (US 2011/0054267), hereinafter “Fidacaro”.
Re Claims 63 and 64, Tapper as modified by Goldwasser and Kriksunov discloses the claimed invention substantially as set forth in claim 1. 
Tapper further discloses a temperature sensor (para. [0100], temperature sensors 119). 
Tapper, Goldwasser, and Kriksunov are silent regarding the control pod magnetic docking interface is configured to dock and connect to the control pod docking interface with two 180 degree opposite orientations and the control pod is configured to determine a connected orientation of the control pod, wherein the control pod determines an orientation of the control pod docking by polling dual functioning control pod connections operatively connected to the radiant energy bandage assembly control pod magnetic docking interface. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Goldwasser and Kriksunov, by configuring the control pod magnetic docking interface to be configured to dock and connect to the control pod docking interface with two 180 degree opposite orientations and configuring the control pod to determine a connected orientation of the control pod, wherein the control pod determines an orientation of the control pod docking by polling dual functioning control pod connections operatively connected to the radiant energy bandage assembly control pod magnetic docking interface, as taught by Fidacaro, for the purpose of enabling the control pod magnetic docking interface to be inserted into a connector of the control pod with either of the two major opposing sides upward for flexibility and convenience. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter “Tapper”, as modified by Goldwasser et al. (US 2017/0224990), hereinafter “Goldwasser”, and Kriksunov et al. (US 2012/0232621), hereinafter "Kriksunov", and further in view of Tsai (US 2006/0235495).
Re Claim 3, Tapper as modified by Goldwasser and Kriksunov discloses the claimed invention substantially as set forth in claim 1. 
Tapper discloses the flexible top cover layer (para. [0090] shows the cover layer for the plurality of pods 102, 104 para. [0090] shows the cover layer for the plurality of pods 102, 104) and the flexible radiant energy bottom cover layer to encase the flexible PCBA and flexible PCBA cover (para. [0094], fig. 14, and fig. 15 discloses a reflective layer 122 including a plurality of lamp radiation communication areas 121). 

	However, Tsai discloses a bandage with multiple film layers and inner and outer compounds (para. [0044], [0047], bandage, fig. 1) and teaches integrating the inner compound 1 and the outer compound 2 in fig. 1 via sonic welding or high frequency welding (para. [0044]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Goldwasser and Kriksunov, by configuring the flexible radiant energy bottom cover layer to be sonic or high frequency welded to the flexible top cover layer to encase the flexible PCBA and flexible PCBA cover, as taught by Tsai, for the purpose of defining a sealed, leak-proof space between two layers (para. [0044]). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter “Tapper”, as modified by Kriksunov et al. (US 2012/0232621), hereinafter "Kriksunov", and further in view of Tsai (US 2006/0235495). 
Re Claim 23, Tapper as modified by Kriksunov discloses the claimed invention substantially as set forth in claim 21.
Tapper discloses the flexible top cover layer (para. [0090] shows the cover layer for the plurality of pods 102, 104 para. [0090] shows the cover layer for the plurality of pods 102, 104) and the flexible radiant energy bottom cover layer to encase the flexible PCBA and flexible PCBA cover (para. [0094], fig. 14, and fig. 15 discloses a reflective layer 122 including a plurality of lamp radiation communication areas 121). 
Tapper is silent regarding the flexible radiant energy bottom cover layer being attached to the flexible top cover layer by one of sonic and HF (High Frequency) welding.
	However, Tsai discloses a bandage with multiple film layers and inner and outer compounds 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Kriksunov, by configuring the flexible radiant energy bottom cover layer to be sonic or high frequency welded to the flexible top cover layer to encase the flexible PCBA and flexible PCBA cover, as taught by Tsai, for the purpose of defining a sealed, leak-proof space between two layers (para. [0044]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter “Tapper”, as modified by Goldwasser et al. (US 2017/0224990), hereinafter “Goldwasser”, and Kriksunov et al. (US 2012/0232621), hereinafter "Kriksunov", and further in view of Schorr et al. (US 2006/0142828), hereinafter “Schorr”.
Re Claim 19, Tapper as modified by Goldwasser and Kriksunov discloses the claimed invention substantially as set forth in claim 1. 
Tapper is silent regarding a thermal insulating layer located between the flexible PCBA and the flexible top cover layer, the thermal insulating layer made of a thermal insulating material composition with a thermal conductivity less than 0.12 W/m-K.  
However, Schorr discloses a thermal covering and teaches a thermal insulating layer made of a thermal insulating material composition with a thermal conductivity less than 0.12 W/m-K (para. [0064] discloses that the insulation layer 20 may have a coefficient of thermal conductivity of less than about 0.1 Watts per meter-Kelvin, and in some embodiments, from about 0.01 to about 0.05 W/m-k). Schorr also teaches that the thermal insular layer 20 (fig. 2, para. [0064]) is located between an integral thermoregulatory substrate 12 that is coated with the exothermic coating (heat-generating source, para. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Goldwasser and Kriksunov, by adding a thermal insulating layer located between the flexible PCBA and the flexible 72top cover layer, the thermal insulating layer made of a thermal insulating material composition with a thermal conductivity less than 0.12 W/m-K, as taught by Schorr, for the purpose of inhibiting heat dissipation to the outer environment so that heat is instead focused toward the patient or user, thereby increasing the overall heat-producing efficiency of the bandage assembly (para. [0064]).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter “Tapper”, as modified by Kriksunov et al. (US 2012/0232621), hereinafter "Kriksunov", and further in view of Schorr et al. (US 2006/0142828), hereinafter “Schorr”.
Re Claim 39, Tapper discloses the claimed invention substantially as set forth in claim 21. 
Tapper is silent regarding a thermal insulating layer located between the flexible PCBA and the flexible top cover layer, the thermal insulating layer made of a thermal insulating material composition with a thermal conductivity less than 0.12 W/m-K.  
However, Schorr discloses a thermal covering and teaches a thermal insulating layer made of a thermal insulating material composition with a thermal conductivity less than 0.12 W/m-K (para. [0064] discloses that the insulation layer 20 may have a coefficient of thermal conductivity of less than about 0.1 Watts per meter-Kelvin, and in some embodiments, from about 0.01 to about 0.05 W/m-k). Schorr also teaches that the thermal insular layer 20 (fig. 2, para. [0064]) is located between an integral thermoregulatory substrate 12 that is coated with the exothermic coating (heat-generating source, para. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Kriksunov, by adding a thermal insulating layer located between the flexible PCBA and the flexible 72top cover layer, the thermal insulating layer made of a thermal insulating material composition with a thermal conductivity less than 0.12 W/m-K, as taught by Schorr, for the purpose of inhibiting heat dissipation to the outer environment so that heat is instead focused toward the patient or user, thereby increasing the overall heat-producing efficiency of the bandage assembly (para. [0064]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter “Tapper”, as modified by Goldwasser et al. (US 2017/0224990), hereinafter “Goldwasser”, and Kriksunov et al. (US 2012/0232621), hereinafter "Kriksunov", and Schorr et al. (US 2006/0142828), hereinafter “Schorr”, and further in view of Hardy (US 4,981,135). 
Re Claim 20, Tapper as modified by Goldwasser, Kriksunov and Schorr discloses the claimed invention substantially as set forth in claims 1 and 19. 
Tapper, Goldwasser, Kriksunov, and Schorr is silent regarding the thermal insulating layer is made of an IXPE (Irradiated Crosslinked Polyethylene) foam with a fine closed-cell structure.  
However, Hardy discloses a therapeutic thermal cuff device for therapeutic heating or cooling treatment of the body members of humans (abstract) and teaches thermal insulating layer being made of an IXPE (Irradiated Crosslinked Polyethylene) foam with a fine closed-cell structure (col. 3, line 68 – col. 4, line 24 discloses a layer 15 composed of a sheet of flexible thermally insulative, polymeric foam, such as a foam sheet composed of a crosslinked polyethylene modified with ethylene vinyl acetate copolymer where a closed cell foam is preferred over an open celled foam for the layer 15, in part 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Goldwasser, Kriksunov and Schorr, by configuring the thermal insulating layer to be made of an IXPE (Irradiated Crosslinked Polyethylene) foam with a fine closed-cell structure, as taught by Hardy, for the purpose of providing a better insulative properties and more hygienic material (col. 4).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter “Tapper”, as modified by Kriksunov et al. (US 2012/0232621), hereinafter "Kriksunov", and Schorr et al. (US 2006/0142828), hereinafter “Schorr”, and further in view of Hardy (US 4,981,135). 
Re Claim 40, Tapper as modified by Kriksunov and Schorr discloses the claimed invention substantially as set forth in claims 21 and 39. 
Tapper, Kriksunov, and Schorr is silent regarding the thermal insulating layer is made of an IXPE (Irradiated Crosslinked Polyethylene) foam with a fine closed-cell structure.
However, Hardy discloses a therapeutic thermal cuff device for therapeutic heating or cooling treatment of the body members of humans (abstract) and teaches thermal insulating layer being made of an IXPE (Irradiated Crosslinked Polyethylene) foam with a fine closed-cell structure (col. 3, line 68 – col. 4, line 24 discloses a layer 15 composed of a sheet of flexible thermally insulative, polymeric foam, such as a foam sheet composed of a crosslinked polyethylene modified with ethylene vinyl acetate copolymer where a closed cell foam is preferred over an open celled foam for the layer 15, in part because of better insulative properties and, in part, because closed cell foams do not readily imbibe body fluids such as perspiration.). 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, October 21, 2021Examiner, Art Unit 3792   



/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792